The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims
1.	Applicant's submittal of claims 1-20 in the “Claims” filed on 04/16/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (114; Fig 6; [0092]) = (element 114; Figure No. 6; Paragraph No. [0092]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller).
Regarding claim 1, Appenzeller teaches a memory device (see the entire document, specifically Fig. 1+; [0010+], and as cited below), comprising: 
a bottom electrode (204; Fig. 2; [0036]; electrode comprising of carbon nanotubes) comprising a plurality of carbon nanotubes (see [0036]); 
an insulating layer (206; [0035]; Al.sub.2O.sub.3) over the carbon nanotubes (204; Fig. 2; [0036]; electrode comprising of carbon nanotubes); and 
a top electrode (212; [0036]; electrode comprising of graphene) comprising a graphene layer separated from the carbon nanotubes (204; Fig. 2; [0036]; electrode comprising of carbon nanotubes) by the insulating layer (206; [0035]; Al.sub.2O.sub.3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

3.	Claim 2 is rejected under 35 U.S.C.103 as being unpatentable over Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller)), in view of Wolf et al. (US 20110042231 A1; hereinafter Wolf). 
Regarding claim 2, Appenzeller teaches all of the features of claim 1. 
But, Appenzeller does not expressly disclose “wherein the carbon nanotubes are nitrogen-doped”. 
However, in the analogous art, Wolf teaches nitrogen-doped carbon nanotubes ([0021]), where nitrogen-doped carbon nanotubes used in the process of the invention are usually carbon nanotubes which comprise a proportion of at least 2% by weight of nitrogen ([0021]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the material composition of  Wolf’s nitrogen-doped carbon nanotubes into Appenzeller’s device, and thereby, modified Appenzeller’s (by Wolf) device will have wherein the carbon nanotubes (Appenzeller 204; Fig. 2; [0036]; carbon nanotubes in view of Wolf [0021]) are nitrogen-doped (in view of Wolf [0021])
The ordinary artisan would have been motivated to modify Appenzeller in the manner set forth above, at least, because this inclusion provides a nitrogen-doped carbon nanotube layer with an appropriate nitrogen quantity that is energy efficient during fabrication and does not require more electric power (Wolf  [0021-0023]), which helps produce a more reliable device and product.
4.	Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller)), in view of Xu et al. (Nitrogen-doped graphene: Synthesis, characterizations and energy applications; Date available online 09 December 2017; hereinafter Xu). 
Regarding claim 3, Appenzeller teaches all of the features of claim 1. 
But, Appenzeller does not expressly disclose “wherein the graphene layer is nitrogen-doped”. 
However, in the analogous art, Xu teaches a doping of graphene using nitrogen ([Abstract]), where the synthesis procedures usually includes a mixed gas containing carbon precursor and N (nitrogen) precursor, where an N-doped graphene can be prepared, where the N (nitrogen) contents of this method commonly various from 3.0 to 16 at.%. (Page 147, Section 2.1)
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the material composition of  Xu’s graphene doped layer comprising of a mixed gas containing carbon precursor and N (nitrogen) precursor into Appenzeller’s device, and thereby, modified Appenzeller’s (by Xu) device will have wherein the graphene layer (Appenzeller 212; Fig. 2; [0036]; graphene in view of Xu [Abstract]; [Page 147, Section 2.1]) is nitrogen-doped (in view of Xu [Abstract]; [Page 147, Section 2.1])
The ordinary artisan would have been motivated to modify Appenzeller in the manner set forth above, at least, because this inclusion provides a nitrogen-doped graphene layer formed by using a nitrogen-containing precursor, where the nitrogen-doped graphene layer helps enhance the lectrocatalytic activity and energy storage performance (Xu [Abstract]; [Page 147, Section 2.1]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898